Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Currently, Claims 1-4 are pending.  Claims 1-4 are examined on the merits.    

Election/Restrictions
Applicant’s election of brassicasterol and Agriolimax agrestis L. in the reply filed on May 23, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/9/21, 5/25/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  The word “cholesterol” is misspelled.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1-4 are directed to a composition comprising natural products.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

MPEP § 2106 sets forth the Subject Matter Eligibility Test to determine if a claim is directed to patent eligible subject matter.  Step 1 asks if a claim is directed to a statutory category of invention.  Applicant’s claims are directed to a product; thus, the answer to Step 1 is Yes.   
Step 2A, Prong One, asks if a claim recites to a product of nature.  In this case, applicant’s claims recite an extract comprising a cholesterol compound, specifically brassicasterol (from plants and slugs).  Thus, the claims do recite products of nature.  MPEP § 2106.04(b) states that “When a claim recites a nature-based product limitation, examiners should use the markedly different characteristics analysis discussed in MPEP § 2106.04(c) to evaluate the nature-based product limitation and determine the answer to Step 2A.”
MPEP § 2106.04(c)(I) states that “if the nature-based product limitation is not naturally occurring, for example due to some human intervention, then the markedly different characteristics analysis must be performed to determine whether the claimed product limitation is a product of nature exception…”.  To perform the markedly different characteristic analysis, MPEP § 2106.04(c)(II) states “The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties…”.
In this case, an extract comprising a cholesterol compound, specifically brassicasterol (from plants and slugs).  Therefore, the answer to Step 2A, Prong One, is Yes.
Thus, the analysis must move to Step 2A, Prong Two, which asks if the claim recites additional elements that integrate the judicial exception into a practical application.  As discussed in MPEP § 2106.04(d)(2) this evaluation is performed by identifying whether there are additional elements recited in the claim beyond the judicial exception and evaluating these additional elements to determine whether the claim as a whole integrates the exception into a practical application.  In this case, in Claim 2, a drink, tablet, and capsule do not specifically limit the composition to a particular application because they are generic forms that can be used in many different ways. Thus, the answer to Step 2A, Prong Two, is No.
The analysis must then move to Step 2B which asks if claims recite additional elements that amount to significantly more than the judicial exception.  MPEP § 2106.05 states that this evaluation is performed by “Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself.”  In this case, there is no additional elements beyond the well understood, routine and conventional forms that the composition are made into such as drinks, etc.  Thus, the answer to Step 2B is No.  Therefore, the claims are not directed to patent eligible subject matter.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Menon et al. (WO 01/32031 A2).
Menon et al. teaches a composition comprising brassicasterol (Abstract) administered orally as a beverage (page 21, lines 1-2), in pills, tablets, and capsules (page 23, lines 16-18) for reducing cholesterol absorption (page 1, lines 9-10).  The same compound can be extracted from a source, such as Agriolima agrestis, that contains brassicasterol. Thus, the limitation of Claim 4 is met.

Conclusion
	No claim is allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERYNE CHEN whose telephone number is (571)272-9947.  The examiner can normally be reached on Monday-Friday 9-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Catheryne Chen                                              Examiner Art Unit 1655

/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655